Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:l 0f8

IN THE UN|TED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DlSTRlCT OF GEORG|A

Fi|| in this information to identify your case:

 

 

 

Debtor 1 Candace Strickland
First Name Midd|e Name Lasi Name
[:l Check ifthis is an amended plan_
Debtor 2
(Spouse` if li|lng) Flrsl Name Middle Narne Last Name

Case Nun'iber 19-30028

 

 

 

 

£|f known)
CHAPTER 13 PLAN AND MoTloN
[Pursuant to ch. R. Bankr. P. 30l5,l, the Southcm District of`Georgia General Order 2017-3 adopts this form in lieu ofthe Ot`t`tcial Fomi l l3]
l. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each ofthe following items.

If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: ij contains nonstandarcl provisions See paragraph 15 below

§ does not contain nonstandard provisionsl

(bl This plan: le values the claim(s) that secures collaterall See paragraph 4(1") below.
\:l does not value claim(s) that secures collaterall

(c) This plan: Seeks to avoid a lien or security interest. See paragraph 8 below.
ij does not seek to avoid a lien or security interest.
2. P|an Paymcnts.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the L‘Trustee") the sum of 5833.00 per month for the applicable
commitment period of:

m 60 months; or (If applicable include the following: These plan
payments will change to $ monthly on
E| a minimum of36 months See ll U.S.C. § 1325(b)(4). -20 -)

(b) The payments under paragraph Z(a) shall be paid:

E| Pursuant to a Notice to Commcnce Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the

Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

Debtor l 100 % E Debtor2 %

[l Direct to the Trustee for the following reason(s):

l:| The Debtor(s) receive(s) income solely from self-employment. Social Security, government assistance, or
retirement.

E The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estimatcd amount) will be made on (anticipated date)

GASB - Form 113 [Rev. 12/1/17] Page 1 of 5

Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:Z 0f8

from 7 __ w (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to l l U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Del)tor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal1 interest, authorized postpetition late charges and escrow, if applicable Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE MONTH CF FIRST

PRINCIPA]_ MADE BY POSTPETITlON lNlTlAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL iY/Nl DEBTOR§ Sl CREDITOR PAYMENT

(b) Cure ol` Arrearage on Long-Term Debt. Pursuant to ll U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (ifany) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF PRINCIPAL ES'I`IMATED AMOUNT lNTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N} OF ARREARAGE ARREARAGE (tf applicable)
4. Treatment of C|aims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney's Fees. Attorney’s fees allowed pursuant to ll U.S.C. § 507(a)(2) of $4500.00 .

(c) Priority Claims. Other l l U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Ful|y Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCR[PTION OF COLLATERA[. ESTIMA'[`ED CLAIM INTEREST RATE MONTHL‘:’ PAYMENT

(e) Secured Claims Excluded from II U.S.C. § 506 (those claims subject to the hanging paragraph of ll U.S.C. §
1325(3)). The claims listed below were either; (l) incurred within 910 days before the petition date and secured by a

GASB - Form 113 [Rev. 12/1/17] Page 2 ofS

Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:S 0f8

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within l
y of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

 

CREDl'[`OR DESCRIPTION OF COLLATERAL ESTIMATED CLA]M lNTEREST RATE MONTHLY PAYMENT
Santander Vel'licle (Ford) $25,809.00 6% $500

{f) Valuation of Secured Claims to Which ll U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 1 l U.S,C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R, Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

 

service.
VALUAT[ON OF
CREDITOR DESCRIPT[ON OF COL LATERAI, SECURED CLAIM fNTEREST RATl:' MONTHLY PAYMENT
Morris Financial (each Personal Property/Vehicle $1.00 6% $1.00
account)

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
11 with interest at _ % per annum or |:l without interest:

(|i) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a Q % dividend or a pro rata share of
$___, whichever is greater.

S. Executory Contracts.

(a) Maintenance ot'Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

 

DESCR]PT[ON OF PROPERTY:'SERVICES ASSUMED/ MONTl ll¢Y DISBURSED BY TR USTEE
CREDITOR AND CONTRACT REJECTF.D PAYMENT OR DEBTOR{S!
Bobby Ramsey Renta| Agreement Assume Contract Debtor
Ratc
F'rogressive Leasing Fumiture Account Assume Contract Debtor
Rate

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trusteel

CREDITOR ESTIMATED ARREARAGE

GASB - Form 113 [Rev. 12/1/17] Page 3 of 5

Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:4 0f8

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to l l U.S.C. § l326(a)(l) on allowed claims of the following creditors: l:] Direct to the Creditor; or l:l To the Trustee

 

CRED[TOR ADEOUATE PROTECTION OR LEASE PA YMENT AMOUNT
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See l 1 U.S.C. § 101(14A). The Trustee will provide the statutory notice of ll U.S.C. § l302(d) to
the following claimant(s):

CLAIMANT ADDRESS
8. L.ien Avoidance. Pursuant to l l U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following

creditor(s), upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Banl<r. P. 4003(d), and the Debtor(s) shall attach a certificate of

service.
CREDlTOR I_n~:N iDEN'l‘iFICATION itt knowni PROPERTY
Morris Financial Household Goods
9. Surrender of Co|lateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon continuation of this plan the stay under l l U.S.C. §

deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-clay period

CRE[Q[TOR DESCR[PTION OF COLLATERAL AMOUNT Ol" CI-AIM SAT]SF]ED

 

GASB - Form 113[Rev.12/1/17] Page 4 of 5

ii.

12.

14.

15.

By sign

Dated:

Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:B 0f8

Retention of Liens. I-lolders ofallowed secured claims shall retain the liens securing said claims to the full extent provided by
ll U.S.C§ l325(a)(5).

Amounts of C|aims and C|aim Ohjections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claimsl In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
aner continuation

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Banlcr. P. 3002. l(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses1 or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly If the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R‘ Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Banl<r. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard

provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void

ing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph IS.

2/8/2019 s/ Candace Strickland
Deb!or )'

 

Debror 2

s/ Angela McElroy-Magruder
Atromeyfor the Debtor(s)

GASB - Form 113 [Rev. 12/1/17] Page 5 of 5

Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:€ 0f8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
DUBL[N DIVISION

Candace Strici<land CASE NO. 19»30028/SDB

\.,/\~_/\__/\_/

CER'I'IFICATE OF SERVICE

l hereby certify that l have served a copy of the Within and foregoing Chapter 13 Plan and
l\/lotion by placing same in the United States l\/lail with proper postage affixed thereon to insure
delivery1 addressed as follows;

c SEE ATTACHED MATRIX

l hereby certify that the following insured depository institutions Were served by
Certified l\/lail addressed to the officer of the institution

l hereby certify that the following parties and counsel Were served electronically through
the Notice of Electronic Filing (NEF) at the following addresses

Huon l_e

notices@chpl}aug_org

Office of the US Trustee
Ustpregion21.sv.ecf@usdoigov

 

This 8lh day of February, 2019.

s/ Angela l\/lcElroy~l\/lagruder
Angela I\/lcElroy'l\/lagruder
Georgia Bar No. 113625

Claeys, McElroy»l\/lagruder list Kitchens

512 Telfait Street

Augusta, Georgia 30901

706'724»6000

Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:? 0f8

Net Credit

200 W Jackson Blvd
Ste 2

Chicago,IL 60606

Portfolio Recovery
120 Corporate Blvd
Ste 100

Norfolk,VA 23502

Progressive Leasing
256 West Data Drive
Draper,UT 84020

Quest Diagnostics
PO Box 740777
Cincinnati,OH 45274

Santander
PO Box 105255
Atlanta,GA 30348

South Florida Addiction
4824 lOth Ave N
Lake Worth,FL 9445

South Georgia Radiology
PO Box 15727
Savannah,GA 31416

South University
1400 Penn Ave
Pittsburgh,PA 15222

SpotLoan
PO Box 720
Belcourt,ND 58316

Case:lQ-SOOZS-SDB Doc#:3 Filed:02/08/19 Entered:02/08/1910:12:22 Page:8 0f8

Verizon
PO Box 650051
Dallas,TX 75265

